Citation Nr: 1507976	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an upper back and/or cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Air Force and Air Force National Guard from 1986 to June 2011, with confirmed periods of Active Duty from May 1987 to August 1987, January 1992 to September 1993, December 2001 to June 2003, July 2003 to January 2004, September 3, 2004 to September 21, 2004, January 2005 to February 2005, December 2006 to January 2007, March 2009 to April 2009, July 2009 to August 2009, and October 2010 to November 2010.  He also had various periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The Veteran had a hearing before the Board in September 2014 and the transcript is of record.

The Veteran also perfected an appeal seeking entitlement to service connection for a low back disorder, which was granted during the pendency of this appeal in a July 2013 rating decision.  As the Veteran's complete benefit sought on appeal has been granted, the issue is no longer before the Board here.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran had a lengthy military career in the Air Force and Air Force National Guard spanning over two decades where he served as a pilot.  He claims his neck and back ultimately developed chronic pain as a result of the cumulative effect of his duties as a pilot in the Air Force.

He also indicates two specific injuries to his back and neck.  In late 1995 or early 1996, the Veteran indicates he twisted his neck while flying and immediately felt neck pain and left arm tingling.  He did not seek treatment at that time because he was concerned he would lose his flying privileges/duties.  He indicates he suffered chronic neck pain and left arm since that time although he never really sought treatment until 2011, when he filed this claim. 

The service treatment records do not confirm this injury, but the military records appear incomplete.  For one, the Veteran claims he was on inactive duty for training during this time frame.  There are no military records confirming his various periods of ACDUTRA or INACDUTRA.  Since the Veteran filed his claim prior to retiring from the Air Force National Guard in June 2011, moreover, it is unclear whether all service treatment records are of record.  The AMC must make efforts to confirm the Veteran's various periods of ACDUTRA and INACDUTRA and ensure that all service treatment records are obtained.

The second injury the Veteran indicates occurred in December 2002, where he injured his low back diving into water.  He believes this same incident hurt his entire back, to include the upper back, although the damage had already been done over the course of over ten years flying fighter jets.  Service treatment records include a December 2002 MRI report indicating lumbar spine arthritis.  No images were taken of the upper back or neck.

The Veteran was afforded a VA examination in April 2011 where, at that time, the neck examination and x-rays were within normal limits and, therefore, the examiner did not render a diagnosis or a nexus opinion.  The Veteran subsequently submitted an MRI report dated April 2013 revealing cervical spine degenerative changes.  The Veteran was afforded a new VA examination in December 2013 where the examiner noted the cervical spine findings on the MRI report, but found them unlikely related to the Veteran's military service because there were no service treatment records indicating in-service treatment and the Veteran himself confirmed he did not receive treatment during his military service for his neck.

The Board finds the VA examinations and the nexus opinion rendered in December 2013 of record inadequate.  The examiner in rendering the opinion did not consider whether the Veteran's current neck arthritis was attributed to the Veteran's MOS as a pilot in general and/or the claimed in-service injuries, to include the confirmed December 2002 injury, in light of the Veteran's lay statements indicating continuous pain since the 1996 injury.  

The Veteran is competent to give evidence about what he experienced in service and his experienced symptoms in service and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner did not reconcile the opinion rendered with any consideration of the Veteran's lay statements, the circumstances of the Veteran's service (i.e., his over two decades of flying planes), and the confirmed low back injury of December 2002.  Indeed, VA outpatient treatment records confirm ongoing complaints of neck pain from at least 2013.  For these reasons, a new VA examination is warranted.

The AMC must also take this opportunity to obtain any and all recent VA outpatient treatment records from December 2013 to the present.  The Veteran also should be given the opportunity to identify and/or provide any private treatment received for his neck since his separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, Air Force National Guard, or any other appropriate Federal Agency for purposes of confirming the Veteran's periods of ACDUTRA and INACDUTRA and obtaining any and all service treatment records from 1986 to the present, to the extent they exist.  All efforts to obtain these records, to include follow-up requests, should be well documented and all federal agencies are required to provide a negative response if records are unavailable.

2.  Ask the Veteran to identify any VA or non-VA treatment for his neck since 2011 and ask the Veteran to either provide the private treatment records or provide a signed release form for the VA to obtain them on his behalf.  If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private medical records are identified but not obtained, then the RO/AMC should inform the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained or submitted, the claim may be readjudicated.  Regardless of the Veteran's response, obtain VA treatment records for the Veteran dated from December 2013 to the present.  All attempts to obtain these records must be associated with the claims file.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic VA examination to determine what, if any, disabilities of the upper back and/or cervical spine currently exists or has existed at any point during the pendency of the claim.  If a disability is diagnosed or was present at any point during the claim period, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any upper back/cervical spine disability began in service, was caused by service, or is otherwise related to service.

The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's lay statements and description of in-service injuries, his MOS as a pilot for multiple decades, the December 2002 injury to his lower back, and the medical and lay evidence of continuous symptoms and treatment since service.

The examiner must provide a complete rationale for any opinion expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

